DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 1/4/2021. Claims 32, 38-40, 43-46 and 49 are amended. Claims 32-51 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 1/4/2021, with respect to claims 32 and 45 have been fully considered but are moot because the arguments do not apply to any of the new references being used in the current rejection. Applicant’s arguments are only directed to the amended claims, therefore the arguments are addressed in the body of the rejection below.
Applicant’s arguments, filed on 1/4/2021, with respect to claim 50 have been fully considered and are persuasive. Therefore, the rejection of Brock has been withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32, 38-40, 45 and 47-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyodo (US Pub No. 2014/0249545).
Regarding claims 32 and 45, Hyodo discloses (Figures 2A-6) a shaft (31), an end effector (14) at a distal portion of the shaft (Figure 6); a force transmission mechanism (33) at a proximal portion of the shaft (Figure 5), the force transmission mechanism comprising: a drive pulley (38); one or more drive cables (21) operably coupled with the drive pulley (Figure 5) (Paragraph 0103); a driven pulley (34) operably coupled with the or each of the one or more drive cables (Figure 5) (Paragraph 0110); and a push/pull actuation member (20B) operably coupled to the driven pulley and to the end effector (Figures 2B and 5) (Paragraph 0073), the push/pull actuation member extending along the shaft and being configured to transmit compressive (when being pushed) and tensile (when being pulled) forces along the shaft to actuate the end effector (14) of the instrument (From Figure 2B to Figure 6) (Paragraphs 0073 and 0110-0112); wherein rotational motion of the driven pulley (34) causes translational movement of the actuation member to actuate the end effector (From Figure 2B to Figure 6) (Paragraphs 0073 and 0110-0112).
Figures 2A-6) a shaft (31), an end effector (14) at a distal portion of the shaft (Figure 6); a force transmission mechanism (33) at a proximal portion of the shaft (Figure 5), the force transmission mechanism comprising: a drive pulley (37a); one or more drive cables (21) operably coupled with the drive pulley (Figure 5) (Paragraph 0103); a driven pulley (34) operably coupled with the or each of the one or more drive cables (Figure 5) (Paragraph 0110); and a push/pull actuation member (20B) operably coupled to the driven pulley and to the end effector (Figures 2B and 5) (Paragraph 0073), the push/pull actuation member extending along the shaft and being configured to transmit compressive (when being pushed) and tensile (when being pulled) forces along the shaft to actuate the end effector (14) of the instrument (From Figure 2B to Figure 6) (Paragraphs 0073 and 0110-0112); wherein rotational motion of the driven pulley (34) causes translational movement of the actuation member to actuate the end effector (From Figure 2B to Figure 6) (Paragraphs 0073 and 0110-0112).
Regarding claim 38 under the first rejection of Hyodo, wherein the force transmission mechanism comprises an idler pulley (37b) engaged with the one or more drive cables between the drive pulley (38) and the driven pulley (34).
Regarding claim 39 under the second rejection of Hyodo, wherein: the one or more drive cables (21) comprise a first drive cable portion (Portion of cable 21 that engages pulley 38) and a second drive cable portion (Portion of cable 21 that engages pulley 37b); the force transmission mechanism comprises a first idler pulley (38) engaged with the first drive cable portion between the drive pulley (37a) and the driven pulley (34) (clearly shown in Figure 5); and the force transmission mechanism 37b) engaged with the second drive cable portion between the drive pulley (37a) and the driven pulley (34) (clearly shown in Figure 5).
Regarding claim 40 under either the first rejection or second rejection of Hyodo, wherein the force transmission mechanism (33) is configured to provide a mechanical advantage ratio between a tensile force in the drive cable and an actuation force applied by the actuation member to the end effector (Paragraphs 0110-0112) [Fully configured in doing this since Hyodo discloses all of the structural elements in the same arrangement as claimed].
Regarding claim 47 under either the first rejection or second rejection of Hyodo, wherein the end effector (14) comprises a ligation clip applier tool [The end effector 14 with jaws of Hyodo is fully capable in being used to apply a ligation clip].
Regarding claim 48 under either the first rejection or second rejection of Hyodo, wherein the end effector (14) comprises forceps (clearly shown in Figure 6). 
Regarding claim 49 under either the first rejection or second rejection of Hyodo, further comprising an input device (600) operably coupled to the drive pulley (Figure 1) (Paragraphs 0051-0053), the input device configured to transmit a rotational input of a drive mechanism of a patient side manipulator to the drive pulley (Paragraphs 0051-0053)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 43-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (US Pub No. 2014/0249545) as applied to claims 32 and 45 above, and further in view of Devengenzo (US Pub No. 2007/0142969). 
Regarding claims 43-44, Hyodo discloses all of the elements above except for a ball joint coupling the push/pull actuation member to the driven pulley and wherein the driven pulley comprises a socket of the ball joint, wherein the ball joint is rotatably received by the socket and the actuation member extends from the ball joint.
	Devengenzo, in the same field of endeavor, teaches (Figures 7A-7B) a robotic surgical system that includes two separate cables or actuation members (201,203) having ends secured or anchored to the pulleys (202, 204) via ball crimps or ball joints on the actuation members and slots or sockets in the pulleys (Paragraph 0058), wherein the ball joints are rotatably received by the sockets and the actuation members (201,203) extends from the ball joints (Figure 7B) (Paragraph 0058). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hyodo to have a ball joint coupling the actuation member to the driven pulley and wherein the driven pulley comprises a socket Devengenzo, Paragraph 0058). 
Regarding claim 46, Hyodo discloses all of the elements above including the end effector (14) comprises jaws (clearly shown in Figure 6) moveable between a closed position and an open position (From Figure 2B to Figure 6) but fails to disclose an effective distance between a ball element and a rotational axis of the driven pulley is at a maximum when the jaws of the end effector are in the closed position; and the actuation member extends from the ball element.
Devengenzo, in the same field of endeavor, teaches (Figures 7A-7B) a robotic surgical system that includes two separate cables or actuation members (201,203) having ends secured or anchored to the pulleys (202, 204) via ball crimps or ball joints on the actuation members and slots or sockets in the pulleys (Paragraph 0058), wherein the actuation members (201,203) extends from the ball joints (Figure 7B) (Paragraph 0058). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hyodo to have a ball joint or ball element coupling the actuation member to the driven pulley and wherein the driven pulley comprises a socket of the ball element, wherein the actuation member extends from the ball element as taught by Devengenzo, in order to better secure the actuation member to the pulleys and prevent the actuation member from slipping off the pulleys during operation (Devengenzo, Paragraph 0058). [Hyodo modified by Devengenzo as a whole would result in an effective distance between the ball element and a rotational axis of the driven pulley to be at a maximum when the jaws of the end effector are in the closed position]

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hyodo (US Pub No. 2014/0249545) as applied to claim 40 above.
Regarding claims 41 and 42, Hyodo discloses all of the elements above except for wherein the mechanical advantage ratio ranges from 1:1 to 3:1 and wherein the mechanical advantage ratio is 1.5:1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyodo to have the mechanical advantage ratio to be in a range from 1:1 to 3:1 and wherein the mechanical advantage ratio is 1.5:1 since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).

Allowable Subject Matter
         Claims 50 and 51 are allowed
         Claims 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771